NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       OCT 20 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

ANTHONY X. SMITH,                               No. 20-17474

                Plaintiff-Appellant,            D.C. No. 2:19-cv-02454-TLN-DB

 v.
                                                MEMORANDUM*
PAROLE BOARD, at High Desert State
Prison; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                      for the Eastern District of California
                    Troy L. Nunley, District Judge, Presiding

                           Submitted October 12, 2021**

Before:      TALLMAN, RAWLINSON, and BUMATAY, Circuit Judges.

      California state prisoner Anthony X. Smith appeals pro se from the district

court’s judgment dismissing for failure to comply with a court order his 42 U.S.C.

§ 1983 action alleging constitutional claims. We have jurisdiction under 28 U.S.C.

§ 1291. We review for an abuse of discretion. Ferdik v. Bonzelet, 963 F.2d 1258,


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
1260 (9th Cir. 1992). We affirm.

      The district court did not abuse its discretion in dismissing Smith’s action

because Smith failed to comply with the district court’s order to file a second

amended complaint despite a warning that failure to do so would result in

dismissal. See id. at 1260-63 (setting forth factors for determining whether a pro

se action should be dismissed under Fed. R. Civ. P. Rule 41(b) and requiring “a

definite and firm conviction” that the district court “committed a clear error of

judgment” in order to overturn such a dismissal (citation and internal quotation

marks omitted)).

      Smith’s motion to certify questions to the Supreme Court (Docket Entry No.

5) is denied.

      AFFIRMED.




                                          2                                    20-17474